 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   NAHUM A. CASTRO, an individual;                   Case No.: 19-CV-02240-AJB-JLB
     CINDY G. CASTRO, an individual;                   ORDER GRANTING PETITION FOR
12
     B.R.C., a minor by and through her                APPOINTMENT OF GUARDIAN AD
13   Guardian Ad Litem, CINDY G.                       LITEM (Doc. No. 5-2)
     CASTRO; E.D.C., a minor by and
14
     through his Guardian Ad Litem, CINDY
15   G. CASTRO; and N.R.C., a minor by
     and through his Guardian Ad Litem,
16
     CINDY G. CASTRO,
17                                   Plaintiffs,
18   v.
19   U.S. CUSTOMS AND BORDER
     PROTECTION; JUAN ARMANDO
20
     PEÑA, an individual, and Does 1-50,
21                               Defendants.
22
23         Before the Court is Petitioners B.R.C., E.D.C., and N.R.C.’s petition for appointment
24   of guardian ad litem. (Doc. No. 5-2.) For the reasons stated herein, the Court GRANTS
25   the petition.
26   I.    LEGAL STANDARD
27         Rule 17(c) establishes certain rules regarding representation of minors and
28   competent persons in federal court actions. First, for individuals “with a representative,”
                                                   1
                                                                              19-CV-02240-AJB-JLB
 1   the Rule provides that “[t]he following representatives may sue or defend on behalf of a
 2   minor or an incompetent person: (A) a general guardian; (B) a committee; (C) a
 3   conservator; or (D) a like fiduciary.” Fed. R. Civ. P. 17(c)(1). Second, for individuals
 4   “without a representative,” the Rule provides that “[a] minor or incompetent person who
 5   does not have a duly appointed representative may sue by a next friend or by guardian ad
 6   litem. The court must appoint a guardian ad litem—or issue another appropriate order—to
 7   protect a minor or incompetent person who is unrepresented in an action.” Fed. R. Civ. P.
 8   17(c)(2) (emphasis added). Federal courts have broad “power to appoint a special
 9   representative for a minor” under the Rule. Elliott v. Versa CIC, L.P., 328 F.R.D. 554, 556
10   (S.D. Cal. 2018). “As a general matter, the decision whether to appoint a guardian ad litem
11   is ‘normally left to the sound discretion of the trial court.’” Id. (quoting United States v.
12   30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986)).
13   II.    DISCUSSION
14          An individual’s capacity to sue is determined “by the law of the individual’s
15   domicile.” Fed. R. Civ. P. 17(b). Petitioners B.R.C., E.D.C., and N.R.C. reside in California
16   and are minors under the age of 18 years old. See Cal. Fam. Code § 6502. Thus, Rule 17(c)
17   requires that B.R.C., E.D.C., and N.R.C. sue either through one of the enumerated
18   representatives or through a next friend or guardian ad litem. See Fed. R. Civ. P. 17(c).
19   Appointment of Cindy G. Castro is sought under Rule 17(c)(2) for a minor without
20   representation. (Doc. No. 5-2.) The Petition indicates that Cindy G. Castro is the mother of
21   B.R.C., E.D.C., and N.R.C., there is no indication of a conflict of interest, and Cindy G.
22   Castro is willing to serve as the guardian ad litem. (Id. at 3–4.) Cindy G. Castro has
23   submitted a signed declaration personally attesting to her willingness to serve as a guardian
24   ad litem. (Id. at 5.) In its discretion, the Court finds that it is appropriate to appoint Cindy
25   G. Castro as a guardian ad litem for B.R.C., E.D.C., and N.R.C. solely for the purposes of
26   this action.
27   III.   CONCLUSION
28          For the reasons stated, the Court APPOINTS Cindy G. Castro as guardian ad litem

                                                    2
                                                                                  19-CV-02240-AJB-JLB
 1   for B.R.C., E.D.C., and N.R.C. for the purposes of this action only.
 2
 3         IT IS SO ORDERED.
 4   Dated: July 6, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            19-CV-02240-AJB-JLB
